*185—Judgment, Supreme Court, New York County (Carmen Beau-champ Ciparick, J.), entered August 6, 1993, upon a jury verdict in favor of defendants, dismissing the complaint, unanimously affirmed, without costs.
On this record, the jury reasonably could have concluded that plaintiff failéd to meet his burden of demonstrating that defendants’ purported negligence in the cleaning of the basement garage was a substantial and proximate cause of the events which produced the injury (see, Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315). While there was conflicting testimony concerning the cause of the injury and whether defendants had taken adequate measures to protect against the dangers to be reasonably anticipated, the jury, which was in the best position to assess the credibility of the witnesses (Niewieroski v Natural Cleaning Contrs., 126 AD2d 424, 425, lv denied 70 NY2d 602), resolved the disputed facts in favor of defendants, and the record, including the court’s charge on foreseeability, does not present a sufficient basis to disturb its verdict (see, Phillips v United Artists Communications, 201 AD2d 634). Concur—Kupferman, J. P., Ross, Williams and Nardelli, JJ.